DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Applicant’s election without traverse of claims 1-4 drawn to an automotive steel in the reply filed on 03/14/2022 is acknowledged.
Claims 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4, the term “strong and ductile automotive steel” in claim 1 is a relative term which renders the claim indefinite. The term “strong and ductile” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since there is no explicit definition in the claims or the specification of “strong and ductile”, it is unclear what type (tensile, yield, etc.) and values of strength would constitute “strong” and what type and values (hardness, elongation) would meet the limitation of ductile. Claims 2-4 are dependents of claim 1, thereby also indefinite.
Regarding claim 3, instant claims requires as follows “The automotive steel of claim 1, wherein the automotive steel further comprises 10 wt.% Mn, 0.2 wt.% C, 2 wt.% Al, 0.1 wt.% V, and a balance of Fe.” However, it is unclear whether it is requiring that it requiring additional amounts of carbon, aluminum and vanadium than those recited in the claim it depends upon since the claim recites the limitation “further comprises” or if it requiring a steel to have the specific amounts of carbon, aluminum and vanadium of the instant claims. 

List 1
Element
Instant Claims
(weight%)
CN’292
Broad
(weight%)
CN’292
Example 4
(weight%)
US’890
Claims 1-7
(weight%)
Mn
8 – 11 
9.5 – 10.5 		claim 2
10			claim 3
3.0 – 15.0 
10.0
8-12
C
0.1 – 0.35
0.18 – 0.22 		claim 2
0.2			claim 3
0.1 – 0.3
0.2
0.3-0.6
Al
1 – 3 
1.8 – 2.2 		claim 2
2 			claim 3
1 – 3.5 
2.6
1-4
V
0.05 – 0.5 
0.08 – 0.12		claim 2
0.1			claim 3
not more than 0.2
0.05
0.4-1
Ni, Cr, Mo. Si, B, Nb, Ti, Cu and Re
Claim 4: further comprises at least one of
Ni: 0.1 – 2.0, Cr: 0.2 – 2.0, Mo: 0.1 – 0.5,
Si: 0.3 – 2.0, B: 0.0005 – 0.005, 
Nb: 0.02 – 0.10, Ti: 0.05 – 0.25, 
Cu: 0.25 – 0.50 and Re: 0.002 – 0.005
Si: 0.3 – 3.5
Si: 1.0
Ti: 0.01
Nb: 0.1
US’890: -
Fe + impurities
Balance
Balance
Balance
Balance













Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106498292 A of Zhu and its English machine translation (CN’292) of record.
Regarding claim 1, the prior art CN 106498292 A of Zhu and its English machine translation (CN’292) teaches steel plate for automobile and preparation method thereof having specific compositions wherein a specific example, Example 4, that lies within the claimed compositional range of the instant claims as shown in the List 1 above thereby anticipating the alloy of the instant claims. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I. Regarding the claimed limitation of “strong and ductile automotive steel” of instant claim 1, the prior art teaches that [0001] “The invention belongs to the technical field of steel with high strength and high plasticity temperature rolling, specifically to a kind of V, Ti and Nb is manganese steel plate for automobile and preparation method thereof” thereby meeting the instant claimed limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106498292 A of Zhu and its English machine translation (CN’292) of record.
Regarding claims1-4, CN 106498292 A of Zhu and its English machine translation (CN’292) teaches “steel plate for automobile and preparation method thereof” wherein the steel has in weight% C: 0.1 to 0.3%, Si: 0.3 to 3.5%, Mn: 3.0 to 15.0%, Al: 1.0 to 3.5%, V is not more than 0.2%. Therefore, the prior art teaches a steel plate for automobile with a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. {CN’292 abstract, claims 1-8, [0001], [0005]-[0034], [0090]-[00262] } As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. Regarding the claimed limitation of “strong and ductile automotive steel” of instant claim 1, the prior art teaches that [0001] “The invention belongs to the technical field of steel with high strength and high plasticity temperature rolling, specifically to a kind of V, Ti and Nb is manganese steel plate for automobile and preparation method thereof” thereby meeting the instant claimed limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 11186890 B2 (US’890). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teach a steel with substantially identical composition (See List 1 above for composition comparison). The claims of the alloy also teach that it has a certain YS and elongation. Since the instant claims do not define what is meant by “strong and ductile automotive steel”, since the claims of US’890 teaches a steel with substantially composition, it would be capable of being an automotive steel and would inherently be strong and ductile. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See MPEP § 2111.02 II. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 11186890 B2 (US’890) in view ofCN 106498292 A of Zhu and its English machine translation (CN’292) of record. It is noted that the claims of US’890 do not teach of the presence of the additional elements of the instant claim. In the same field of endeavor of Mn steels, CN’892 teaches that “the present invention provides medium manganese steel for automobile, ensures the production of large amount of austenite, adding V, Ti and Nb to microalloy elements, the material strength can be further improved.” and teaches “Ti not more than 0.2%, Nb equal to or less than 0.2%”. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of US’890 and add Nb and/or Ti (as claimed) as suggested by CN’292 to further improve the material strength of the steel {CN’892 abstract, [0005]-[0009], [0031]-[0034}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733